 

Exhibit 10.11

 

COMPENSATION PROTECTION AGREEMENT

 

This COMPENSATION PROTECTION AGREEMENT (this “Agreement”), is effective as of
the ___ day of ______, 2018 by and between RH, a corporation incorporated under
the laws of Delaware (the “Company”), and __________________ (“Executive”).

WHEREAS, Executive has agreed to be bound by the terms of the Company’s
Proprietary Information and Inventions Agreement, and the Company’s Confirmation
of Confidential Information (collectively, the “Proprietary Information
Agreements”);

WHEREAS, the Board of Directors of the Company has determined that Executive is
an “executive officer” of the Company as defined in Section 16 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”); and 

WHEREAS, in order to encourage Executive to remain in the employ of the Company,
the Company desires to enter into this Agreement with Executive;

NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows: 

1.Termination of Employment.

(a)At-Will Termination by the Company. The employment of Executive shall be
“at-will” at all times. The Company may terminate Executive’s employment with
the Company at any time without any advance notice (and Executive may terminate
Executive’s employment with the Company at any time upon providing thirty
(30) days prior notice), in each case, for any reason or no reason at all,
notwithstanding anything to the contrary contained in or arising from any
statements, policies or practices of the Company. Upon and after such
termination, all obligations of the Company under this Agreement shall cease,
except as otherwise provided below in this Section 1.

(b)Termination by the Company with Cause. Upon written notice to Executive, the
Company may terminate Executive’s employment for Cause (as defined in Section
4). In the event that Executive’s employment is terminated for Cause, (i)
Executive shall receive the Accrued Benefits from the Company and (ii) except as
required by law, after the Date of Termination, the Company shall have no
obligation to make any other payment, including severance or other compensation
of any kind, on account of Executive’s termination of employment or to make any
payment in lieu of notice to Executive. Except as required by law, all benefits
provided by the Company to Executive under this Agreement or otherwise shall
cease as of the Date of Termination.

(c)Termination by the Company Without Cause. The Company may, at any time and
without prior written notice, terminate Executive’s employment without Cause. In
the event that the Company terminates Executive’s employment without Cause,
Executive shall receive the Accrued Benefits. In addition, Executive shall be
eligible to receive from the Company the severance protection benefits
(collectively, the “Protection Benefits”) as follows:

(i)Severance protection pay in an amount equal to twelve (12) months of
Executive’s Base Salary, less standard withholdings for tax and social security
purposes, paid according to the Company’s regular payroll schedule over the
Compensation Protection Period.

sf-3879486

--------------------------------------------------------------------------------

 

(ii)Any unpaid annual bonus for the year prior to the year of termination of
employment to be paid at the same time and in the same form as the annual bonus
otherwise would have been paid to such Executive had he or she remained employed
by the Company through the date on which annual bonuses for such year are
otherwise paid to officers (such amount to be paid in no event later than 75
days after the end of the Company’s fiscal year to which such bonus relates)
with the amount of such bonus payment to be based on the terms and conditions of
the annual bonus program (including any determination by the Company in
accordance with such annual bonus program as to whether or not any performance
objectives have been achieved) but without requiring that Executive shall
continue to be employed on the date of payment of such annual bonuses and any
performance component of such bonus metrics that is based solely on the
individual performance of the Executive shall be set at the midpoint of the
performance range for such Executive.

(iii)In circumstances where annual bonuses have already been paid to officers
for the year prior to the year of termination of Executive’s employment (or no
such bonuses were earned and paid for such prior year) and therefore Executive
is not entitled to any further annual bonus payment in respect of Section
1(c)(ii) above, then Executive shall be entitled to receive a pro-rata amount of
the annual bonus for the year in which Executive’s employment terminated based
upon the amount of such annual bonus payment that the Executive would have been
eligible to receive had he or she remained employed by the Company for the
remainder of the year in which the Executive’s termination occurs and through
the date on which such annual bonus payment would have been paid to Executive
(a) with the amount of such bonus payment to be based on the terms and
conditions of the annual bonus program (including any determination by the
Company in accordance with such annual bonus program as to whether or not any
performance objectives have been achieved) but without requiring that Executive
shall continue to be employed on the date of payment of such annual bonuses and
any performance component of such bonus metrics that is based solely on the
individual performance of the Executive shall be set at the midpoint of the
performance range for such Executive, (b)  with such pro-rata amount to be
determined by multiplying the amount the Executive would have received based
upon the actual level of achievement of the applicable performance goals had
employment continued through the end of the performance year by a fraction, the
numerator of which is the number of days during the performance year of
termination that the Executive is employed by the Company and the denominator of
which is 365, and (c) with such pro-rata amount to be paid at the same time and
in the same form as the annual bonus otherwise would be paid (but in no event
later than 75 days after the end of the Company’s fiscal year to which such
bonus relates).   

(iv)Subject to Executive’s timely election under COBRA, payment of a portion of
Executive’s COBRA premiums for twelve (12) months following the Date of
Termination (the “Compensation Protection Period”) or, if earlier, until such
time as Executive becomes eligible for similar coverage through another
employer, which benefits shall be paid for by the Company to the same extent
that the Company paid for health insurance for Executive prior to
termination.  Executive will thereafter be responsible for the payment of COBRA
premiums (including, without limitation, all administrative expenses) for any
remaining COBRA period. Notwithstanding the foregoing, in the event that the
Company determines, in its sole discretion, that the Company may be subject to a
tax or penalty pursuant to Code Section 4980D as a result of providing some or
all of the payments described in this Section 1(c)(iv), the Company may reduce
or eliminate its obligations under this Section 1(c)(iv) to the extent it deems
necessary, with no offset or other consideration required.

(v)Executive’s entitlement to the Protection Benefits is conditioned on
(x) Executive’s timely executing and delivering to the Company of a release of
claims against the Company, in a form attached hereto as Exhibit A (the
“Release”), and on such release becoming effective, (y) Executive not engaging
in Conflicting Activities while receiving Protection Benefits from the Company,
and (z) Executive’s compliance with the Proprietary Information Agreements. To
be timely, the Release must become effective and irrevocable no later than sixty
(60) days following the Date of Termination (the

2

sf-3879486

--------------------------------------------------------------------------------

 

“Release Deadline”). If the Release does not become effective and irrevocable by
the Release Deadline, Executive will forfeit any rights to the Protection
Benefits described in this Section 1(c). In no event will any Protection
Benefits be paid under this Section 1(c) until the Release becomes effective and
irrevocable. Subject to Section 3(b)(ii) below and this Section 1(c)(v), the
Protection Benefits will commence or be provided once the Release becomes
effective and irrevocable.

(vi)Executive acknowledges and agrees that the Protection Benefits shall be in
lieu of any other severance payments, severance benefits and severance
protections to which Executive may be entitled under any offer letter,
employment agreement, severance or termination policy, plan, program, practice
or arrangement of the Company and its affiliates. Executive further acknowledges
that the Protection Benefits are being provided to assist in Executive’s
transition to other employment. Accordingly, to the extent that Executive begins
to engage in Conflicting Activities during the Compensation Protection Period,
Executive shall be entitled to retain any protection payments received prior to
the date Executive commences the Conflicting Activity but will cease to be
eligible to receive any further protection payments or other severance benefits
under the terms of this Agreement or otherwise, and Executive shall have no
further claims, rights or entitlements to any protection payments or benefits in
any respect. Executive agrees that the Company shall have a right of offset
against all protection payments for amounts owed to the Company by Executive
(unless the amounts owed are subject to a good faith dispute) to the fullest
extent not prohibited by law. Except as specifically provided in this
Section 1(c) or in another section of this Agreement, or except as required by
law, all benefits provided by the Company to Executive under this Agreement or
otherwise shall cease as of the Date of Termination.

(d)Termination by Executive for Good Reason. Executive may voluntarily terminate
Executive’s employment with the Company and receive the Protection Benefits
detailed in Section 1(c) (subject to the same conditions set forth in
Section 1(c) following the occurrence of an event constituting Good Reason), so
long as Executive has provided written notice to the Company detailing the
specific circumstances of the event constituting Good Reason (including citation
of the specific clause within the definition of Good Reason that is alleged to
be triggered) within ninety (90) days following such event, the Company has had
a period of thirty (30) days to cure the Good Reason in all cases, the Company
has failed to cure the Good Reason within that period, and Executive terminates
employment within thirty (30) days following the expiration of such cure period.

(e)Voluntary Termination. If Executive terminates employment with the Company
without Good Reason, Executive agrees to provide the Company with thirty
(30) days’ prior written notice. In the event that Executive’s employment is
terminated under this Section 1(e), Executive shall receive from the Company
payment for all Accrued Benefits on the Date of Termination. Except as required
by law, after the Date of Termination, the Company shall have no obligation to
make any other payment, including severance or other compensation, of any kind,
or provide any other benefits, to Executive on account of Executive’s
termination of employment.

(f)Termination Upon Death or Disability. If Executive’s employment is terminated
as a result of death or Disability, Executive (or Executive’s estate, or other
designated beneficiary(s) as shown in the records of the Company in the case of
death) shall be entitled to receive from the Company payment for the Accrued
Benefits. Executive’s entitlement to any other benefits of a type not provided
in this Agreement will be determined in accordance with the Company’s employee
benefit plans and other applicable programs, policies and practices as in effect
from time to time.

(g)Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive under this Section 1 (other than in the case of death)
shall be communicated by a Notice of Termination to the other party hereto;
provided, that the Company may pay to Executive all Base Salary,

3

sf-3879486

--------------------------------------------------------------------------------

 

benefits and other rights due to Executive during any applicable notice period
required under this Section 1 instead of employing Executive during such notice
period.

2.Restrictive Covenants and Termination Obligations.

(a)Non-Solicitation of Employees. During Executive’s employment with the Company
and for the duration of the Compensation Protection Period, Executive shall not,
directly or indirectly, individually, or together with or through any other
person, firm, corporation or entity: solicit, induce, recruiti or encourage any
person employed or engaged by the Company to terminate employment or engagement
with the Company; provided, that, general solicitations not targeted to Company
employees or consultants shall not be deemed to violate this Section 2(a).

(b)Non-Solicitation of Customers and Suppliers. During Executive’s employment
with the Company and for the duration of the Compensation Protection Period,
Executive shall not, directly or indirectly, individually, or together through
any other person, firm, corporation or entity, use the Company’s Proprietary
Information (as defined in the Proprietary Information Agreements): (i) to
solicit the business of any material customers of or suppliers to the Company,
or (ii) to encourage any person or entity which is a customer of the Company to
cease, reduce, limit or otherwise alter in a manner adverse to the Company its
existing business or contractual relationship with the Company.

(c)Resignation and Cooperation. Upon termination of Executive’s employment,
Executive shall be deemed to have resigned from all offices and directorships
then held with the Company. Following any termination of employment, Executive
shall cooperate with the Company in the winding up of pending work on behalf of
the Company and the orderly transfer of work to other employees. Executive shall
also cooperate with the Company in the defense of any action brought by any
third party against the Company that relates to Executive’s employment by the
Company.

(d)Return of Business Records and Equipment. Upon termination of Executive’s
employment hereunder, Executive shall promptly return to the Company: (i) all
documents, records, procedures, books, notebooks, and any other documentation in
any form whatsoever, including but not limited to written, audio, video or
electronic, containing any information pertaining to the Company which includes
Proprietary Information, including any and all copies of such documentation then
in Executive’s possession or control regardless of whether such documentation
was prepared or compiled by Executive, Company, other employees of the Company,
representatives, agents, or independent contractors, and (ii) all equipment or
tangible personal property entrusted to Executive by the Company. Executive
acknowledges that all such documentation, copies of such documentation,
equipment, and tangible personal property are and shall at all times remain the
sole and exclusive property of the Company.

3.Taxes.

(a)Code Section 280G Excise Tax Matters.  

(i)Golden Parachute Excise Tax Payments. In the event that any payment or
benefit (within the meaning of Code Section 280G(b)(2)) to Executive or for
Executive’s benefit, paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise in connection with, or arising out of,
Executive’s employment with the Company or a change of control of the Company (a
“Payment” or “Payments”), would be subject to the excise tax imposed by Code
Section 4999, or any interest or penalties are incurred by Executive with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), the
Payments shall be reduced (but not below zero) if and to the extent necessary so
that no Payment to be made or benefit to be provided to Executive shall be
subject to the Excise Tax (such reduced amount is hereinafter referred

4

sf-3879486

--------------------------------------------------------------------------------

 

to as the “Limited Payment Amount”). To effectuate the Limited Payment Amount,
the Company shall reduce or eliminate the Payments by (A) first reducing or
eliminating those payments or benefits which are payable in cash and (B) then
reducing or eliminating non-cash payments, in each case in reverse order
beginning with payments or benefits which are to be paid the furthest in time
from the Determination (as hereinafter defined).

(ii)Initial Determination. An initial determination as to whether the Payments
shall be reduced to the Limited Payment Amount and the amount of such Limited
Payment Amount shall be made, at the Company’s expense, by the accounting firm
that is the Company’s independent accounting firm as of the date of the change
in control (the “Accounting Firm”). The Accounting Firm shall provide its
determination (the “Determination”), together with detailed supporting
calculations and documentation, to the Company and Executive within five
(5) days after the Date of Termination, if applicable, or such other time as
requested by the Company or by Executive (provided Executive reasonably believes
that any of the Payments may be subject to the Excise Tax) and, if the
Accounting Firm determines that no Excise Tax is payable by Executive with
respect to a Payment or Payments, it shall furnish Executive with an opinion
reasonably acceptable to Executive that no Excise Tax will be imposed with
respect to any such Payment or Payments. Within ten (10) days after the delivery
of the Determination to Executive, Executive shall have the right to dispute the
Determination (the “Dispute”). If there is no Dispute, the Determination shall
be binding, final and conclusive upon the Company and Executive.

(iii)Underpayment. As a result of the uncertainty in the application of Code
Sections 4999 and 280G, it is possible that the Payments to be made to, or
provided for the benefit of, Executive will be either greater (an “Excess
Payment”) or less (an “Underpayment”) than the amounts provided for by the
limitations contained in paragraph (i) above.

(1)If it is established, pursuant to a final determination of a court or an
Internal Revenue Service (the “IRS”) proceeding which has been finally and
conclusively resolved, that an Excess Payment has been made, Executive must
repay such Excess Payment to the Company; provided that no Excess Payment will
be repaid by Executive to the Company unless, and only to the extent that, the
repayment would either reduce the amount on which Executive is subject to tax
under Code Section 4999 or generate a refund of tax imposed under Code
Section 4999.

(2)In the event that it is determined (i) by the Accounting Firm, the Company
(which shall include the position taken by the Company, or together with its
consolidated group, on its federal income tax return) or the IRS, (ii) pursuant
to a determination by a court, or (iii) upon the resolution to Executive’s
satisfaction of the Dispute, that an Underpayment has occurred, the Company
shall pay an amount equal to the Underpayment to Executive within ten (10) days
after such determination or resolution, together with interest on such amount at
the applicable federal rate under Code Section 7872(f)(2) from the date such
amount would have been paid to Executive until the date of payment.

(b)Section 409A.  

(i)Notwithstanding anything to the contrary in the Agreement, no severance pay
or benefits to be paid or provided to Executive, if any, pursuant to the
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Code
Section 409A and the final regulations and any guidance promulgated thereunder
(“Section 409A”) (together, the “Deferred Payments”) will be paid or otherwise
provided until Executive has had a “separation from service” within the meaning
of Section 409A. Similarly, no severance payable to Executive, if any, that
otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9) will be payable until Executive has had a “separation
from service” within the

5

sf-3879486

--------------------------------------------------------------------------------

 

meaning of Section 409A. Each payment and benefit payable under the Agreement is
intended to constitute a separate payment for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations.

(ii)Any severance payments or benefits under the Agreement that would be
considered Deferred Payments will be paid or will commence on the sixtieth
(60th) day following Executive’s separation from service (with the first payment
equal to the unpaid amounts of severance that accrued during the sixty (60) days
following the Date of Termination), or, if later, such time as required by the
next paragraph.

(iii)Notwithstanding anything to the contrary in the Agreement, if Executive is
a “specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the Deferred Payments
that would otherwise have been payable within the first six (6) months following
Executive’s separation from service, will be paid on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
Executive’s separation from service, but in no event later than seven months
after the date of such separation from service. All subsequent Deferred
Payments, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if Executive dies following Executive’s separation from service, but
prior to the six (6) month anniversary of the separation from service, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Payments will be payable in accordance with the payment
schedule applicable to each payment or benefit.

(iv)Any amount paid under the Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments. Any amount paid under the
Agreement that qualifies as a payment made as a result of an involuntary
separation from service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations that does not exceed the Section 409A Limit (as defined below) will
not constituted Deferred Payments. For this purpose, the “Section 409A Limit”
will mean two (2) times the lesser of: (i) Executive’s annualized compensation
based upon the annual rate of pay paid to Executive during Executive’s taxable
year preceding the taxable year of Executive’s separation from service as
determined under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any
Internal Revenue Service guidance issued with respect thereto; or (ii) the
maximum amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Internal Revenue Code for the year in which
Executive’s separation from service occurred.

(v)To the extent that the reimbursement of any expenses or the provision of any
in-kind benefits pursuant to this Agreement is subject to Section 409A, (i) the
amount of such expenses eligible for reimbursement, or in-kind benefits to be
provided hereunder during any one calendar year shall not affect the amount of
such expenses eligible for reimbursement or in-kind benefits to be provided
hereunder in any other calendar year; (ii) all such expenses eligible for
reimbursement hereunder shall be paid to Executive as soon as administratively
practicable after any documentation required for reimbursement for such expenses
has been submitted, but in any event by no later than December 31st of the
calendar year following the calendar year in which such expenses were incurred;
and (iii) Executive’s right to receive any such reimbursements or in-kind
benefits shall not be subject to liquidation or exchange for any other benefit.

(vi)The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. Employer and Executive
agree to work together in good faith to consider amendments to the Agreement and
to take such reasonable actions which are necessary, appropriate or desirable to
avoid imposition of any additional tax or income recognition prior to actual
payment to Executive under Section 409A.

6

sf-3879486

--------------------------------------------------------------------------------

 

4.Definitions.

As used in this Agreement, the following capitalized terms shall be defined as
set forth in this Section 4:

(a)“Accrued Benefits” means (i) any earned or accrued portion of Executive’s
then effective Base Salary through and including the Date of Termination but not
paid to Executive on or prior to such date; (ii) any and all unreimbursed
business expenses (in accordance with the Company’s reimbursement policy); and
(iii) any other benefits Executive is entitled to receive as of the Date of
Termination under the employee benefit plans of the Company (without duplication
of any other benefits provided to Executive under this Agreement), less in each
case standard withholdings for tax and social security purposes

(b)“Base Salary” shall mean the amount of Executive’s annual base salary as in
effect immediately prior to the Date of Termination (or, if greater, the rate in
effect immediately before a reduction in rate that constitutes Good Reason), and
shall include all amounts of Executive’s base salary that are deferred under the
qualified and non-qualified employee benefit plans of the Company or any other
agreement or arrangement.

(c)“Cause” shall mean (i) Executive has been convicted of (or has entered a plea
of nolo contendere to) a felony or misdemeanor involving fraud, dishonesty, or
physical harm to any person; (ii) Executive intentionally failed to
substantially perform Executive’s material duties (other than a failure
resulting from Executive’s incapacity due to physical or mental illness or from
Executive’s assignment of duties that would constitute Good Reason), which
failure lasted for a period of at least fifteen (15) days after a written notice
of demand for substantial performance has been delivered to Executive specifying
the manner in which Executive has failed substantially to perform; (iii)
Executive intentionally engaged in conduct which is demonstrably and materially
injurious to the Company; or (iv) Executive’s fraud, embezzlement or other act
of material dishonesty with respect to the Company. For purposes of this
definition, no act or failure to act, on Executive’s part shall be considered
“intentional” unless Executive has acted, or failed to act, with a lack of
reasonable belief that Executive’s action or failure to act was in the best
interest of Company.

(d)“Code” means the Internal Revenue Code of 1986, as amended and the
regulations promulgated thereunder.

(e)“Conflicting Activities” shall mean (i) directly or indirectly engaging or
investing in, owning, managing, operating, financing, controlling or
participating in the ownership, management, operation, financing, or control of,
being employed by, associated with, or in any manner connected with, lending any
credit to, or rendering services or advice to, any business, firm, corporation,
partnership, association, joint venture or other entity that engages or conducts
any competing business the same as or substantially similar to the business
engaged in or proposed to be engaged in or conducted by the Company or described
in a written strategic plan of the Company at any time that Executive was
employed with the Company, anywhere within the United States of America;
provided, that “Conflicting Activities” shall exclude ownership of up to 5% of
the outstanding shares of any class of securities of any enterprise (but without
otherwise participating in the activities of such enterprise) if such securities
are listed on any national or regional securities exchange or have been
registered under Section 12(g) of the Exchange Act, as amended, and up to 5% of
the voting stock or other securities of any privately-held company;
(ii) directly or indirectly soliciting the business of any material customers of
or suppliers to the Company, or encouraging any person or entity which is a
customer of the Company to cease, reduce, limit or otherwise alter in a manner
adverse to the Company its existing business or contractual relationship with
the Company; or (iii) directly or indirectly soliciting, inducing, recruiting or
encouraging any person employed or engaged by the Company to terminate
employment or engagement with the Company, provided, that general solicitations
not targeted to Company employees or consultants of the Company shall not be
deemed to violate this clause (iii).

7

sf-3879486

--------------------------------------------------------------------------------

 

(f)“Date of Termination” shall mean (i) if Executive is terminated by the
Company for Disability, thirty (30) days after written Notice of Termination is
given to Executive (provided that Executive shall not have returned to the
performance of Executive’s duties on a full-time basis during such 30-day
period); (ii) if Executive’s employment is terminated by the Company for any
other reason, the date on which a written notice of termination is given;
(iii) if Executive terminates employment for Good Reason, the date of
Executive’s resignation; provided, that, the notice and cure provisions in the
definition of Good Reason have been complied with; (iv) if Executive terminates
employment for other than a Good Reason, the date specified in Executive’s
notice in compliance with Section 1(a); or (v) in the event of Executive’s
death, the date of death.

(g)“Disability” shall (i) have the meaning defined under the Company’s
then-current long-term disability insurance plan, policy, program or contract as
entitles Executive to payment of disability benefits thereunder, or (ii) if
there shall be no such plan, policy, program or contract, mean permanent and
total disability as defined in Code Section 22(e)(3).

(h)“Good Reason” shall mean the occurrence of any of the following events or
conditions that occur without Executive’s consent: (i) a material diminution in
Executive’s authority, duties or responsibilities; provided, that, (x) the
Company may make changes to Executive’s duties or responsibilities so long as
such changed duties or responsibilities shall be consistent in all material
respects with Executive’s overall authority and role with the Company; or (y) a
change in Executive’s authority, duties or responsibilities due to the fact that
the Company or its successor becomes a stand-alone division or subsidiary of a
public or private company will not alone constitute Good Reason so long as
Executive continues in the role Executive occupied prior to the Company becoming
a stand-alone division or subsidiary; (ii) a material reduction in Executive’s
Base Salary, except if the base salaries of a significant number of other
executives and members of senior management of the Company also are
proportionately reduced, whether or not such reduction is voluntary on the part
of Executive or such other executives and senior management; and (iii) the
Company’s relocation of Executive’s primary work location outside a 40-mile
radius of Corte Madera, California that increases Executive’s one-way driving
distance by more than 40 miles.

(i)“Notice of Termination” shall mean a written notice from the Company of
termination of Executive’s employment which indicates the specific termination
provision in this Agreement relied upon and which sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated.

5.Miscellaneous.

(a)Dispute Resolution; Forum Selection.  The Company and Executive agree that,
to the fullest extent permitted by law, any and all claims or controversies
between them shall be resolved by final and binding arbitration pursuant to the
Company’s Arbitration Agreement, which is attached as Exhibit B (the
“Arbitration Agreement”). Notwithstanding the foregoing, to the extent any
claims or controversies between the parties are not covered by and subject to
arbitration according to the terms of the Arbitration Agreement, the Company and
Executive mutually agree that any such claims shall be brought exclusively in a
court in the city and county of San Francisco, California or, if federal
jurisdiction exists, the United States District Court for the Northern District
of California, and both parties submit and consent to jurisdiction of such
courts and waive any objection to venue and/or any claim that the aforementioned
forums are inconvenient.

(b)Governing Law. This Agreement and any disputes or controversies arising
hereunder shall be construed and enforced in accordance with and governed by the
internal laws of the State of California, without reference to principles of law
that would apply the law of another jurisdiction.

8

sf-3879486

--------------------------------------------------------------------------------

 

(c)Entire Agreement. This Agreement, together with the Proprietary Information
Agreements, and any offer letter or employment agreement currently applicable to
Executive, constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and thereof and supersedes and cancels any
and all previous agreements, written and oral, regarding the subject matter
hereof between the parties hereto. This Agreement shall not be changed, altered,
modified or amended, except by a written agreement that (i) explicitly states
the intent of both parties hereto to supplement this Agreement and (ii) is
signed by both parties hereto. This Agreement amends and replaces any specific
provisions of any offer letter or employment agreement currently applicable to
Executive where such provisions of the offer letter address the payment of
severance compensation or benefits to Executive or such provisions of the offer
letter impose postemployment restrictions on the actions of Executive including
with respect to any prohibited solicitation or undertaking of any Conflicting
Activities.

(d)Notices.  All notices, requests, demands and other communications called for
or contemplated hereunder shall be in writing and shall be deemed to have been
sufficiently given if personally delivered or if sent by registered or certified
mail, return receipt requested to the parties, their successors in interest, or
their assignees at the following addresses, or at such other addresses as the
parties may designate by written notice in the manner aforesaid, and shall be
deemed received upon actual receipt:  

 

(i)

to the Company at:

RH

15 Koch Road

Corte Madera, CA 94925

Attention: RH Legal Department

Facsimile: (415) 927-7264


 

(ii)

to Executive at:

________________________
________________________
________________________

(e)Severability.  If any term or provision of this Agreement, or the application
thereof to any person or under any circumstance, shall to any extent be invalid
or unenforceable, the remainder of this Agreement, or the application of such
terms to the persons or under circumstances other than those as to which it is
invalid or unenforceable, shall be considered severable and shall not be
affected thereby, and each term of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

(f)Waiver. The failure of any party to insist in any one instance or more upon
strict performance of any of the terms and conditions hereof, or to exercise any
right or privilege herein conferred, shall not be construed as a waiver of such
terms, conditions, rights or privileges, but same shall continue to remain in
full force and effect. Any waiver by any party of any violation of, breach of or
default under any provision of this Agreement by the other party shall not be
construed as, or constitute, a continuing waiver of such provision, or waiver of
any other violation of, breach of or default under any other provision of this
Agreement.

(g)Exclusive Remedy. Executive’s right to the payments and benefits to which
Executive may become entitled pursuant to this Agreement and pursuant to any
other written agreement between Executive and the Company shall be Executive’s
sole and exclusive remedy for any termination of Executive’s employment.

(h)Successors and Assigns. The performance of Executive is personal hereunder,
and Executive agrees that Executive shall have no right to assign and shall not
assign or purport to assign any rights or

9

sf-3879486

--------------------------------------------------------------------------------

 

obligations under this Agreement. This Agreement may be assigned or transferred
by the Company; and nothing in this Agreement shall prevent the consolidation,
merger or sale of the Company or a sale of any or all or substantially all of
its assets.

(i)Counterparts.  This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument.

IN WITNESS WHEREOF, the Company has caused this Agreement, to be executed by its
duly authorized officer and Executive has executed this Agreement, as of the day
and year first above written.

 

 

 

 

 

 

Date:

 

 

EXECUTIVE


 

 

 

 

 

 

 

 

 

 

 

 

RH

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Date:

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

 

 




10

sf-3879486

--------------------------------------------------------------------------------

 

  

EXHIBIT A

Form of General Release

This Separation and General Release Agreement (the “Agreement”) is entered into
by and between RH (the “Company”) and __________________ (“Executive”)
(collectively, “Parties”).

RECITALS

WHEREAS, Executive has been employed by the Company on an at-will basis;

WHEREAS, the Company and Executive have determined that Executive’s last day of
employment with the Company will be __________ (the “Date of Termination”) in
accordance with the terms of this Agreement; and

WHEREAS, capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Compensation Protection Agreement dated as of
__________ ___, 2018, by and between the Company and Executive (the
“Compensation Agreement”).

ACCORDINGLY, the Parties agree as follows:

1.Protection Benefit. The Company hereby agrees to provide Executive with the
payments and benefits set forth in Section 1(c) of the Compensation Agreement
with respect to a termination by the Company without Cause or by Executive for
Good Reason, as the case may be, on the terms and subject to the conditions set
forth in such Section 1(c) of the Compensation Agreement.

2.Resignation. Executive hereby resigns from employment with the Company and any
other position held with the Company or any Affiliate, effective as of the Date
of Termination. “Affiliate” means any entity that directly or indirectly
controls, is controlled by, or is under common control with the Company.

3.General Release. Executive and Executive’s representatives, heirs, successors,
and assigns do hereby completely release and forever discharge the Company, any
Affiliate, and its and their present and former shareholders, officers,
directors, agents, employees, attorneys, successors, and assigns (collectively,
“Released Parties”) from all claims, rights, demands, actions, obligations,
liabilities, and causes of action of every kind and character, known or unknown,
which Executive may have now or in the future arising from any act or omission
or condition occurring on or prior to the Effective Date (as defined below)
(including, without limitation, the future effects of such acts, omissions, or
conditions), whether based on tort, contract (express or implied), or any
federal, state, or local law, statute, or regulation (collectively, the
“Released Claims”). By way of example and not in limitation of the foregoing,
Released Claims shall include any claims arising under the Fair Labor Standards
Act, the National Labor Relations Act, the Family and Medical Leave Act,
Executive Retirement Income Security Act of 1974, the Americans with
Disabilities Act, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the California Fair Employment and Housing
Act, and the California Family Rights Act, the California Labor Code, all as
amended, along with their implementing regulations, as well as any claims
asserting wrongful termination, breach of contract, breach of the covenant of
good faith and fair dealing, negligent or intentional infliction of emotional
distress, negligent or intentional misrepresentation, negligent or intentional
interference with contract or prospective economic advantage, defamation,
invasion of privacy, and claims related to disability. Released Claims shall
also include, but not be limited to, any claims for severance pay, bonuses, sick
leave, vacation pay, life or health insurance, or any other benefit. Executive

11

sf-3879486

--------------------------------------------------------------------------------

 

likewise releases the Released Parties from any and all obligations for
attorneys’ fees incurred in regard to the above claims or otherwise.
Notwithstanding the foregoing, Released Claims shall not include (i) any claims
based on obligations created by or reaffirmed in this Agreement; (ii) any vested
retirement benefits or vested stock option rights, or (iii) any claims which by
law cannot be released, including without limitation unemployment compensation
claims and workers’ compensation claims (the settlement of which would require
approval by the California Workers’ Compensation Appeals Board), (iv) any claim
for indemnification under California Labor Code § 2802, the Employment
Agreement, the Company’s bylaws or certificate of incorporation, or any
agreement providing for indemnification of Executive, or (v) as set forth in
Section 8 below.

4.Section 1542 Waiver. Executive understands and agrees that the Released Claims
include not only claims presently known to Executive, but also include all
unknown or unanticipated claims, rights, demands, actions, obligations,
liabilities, and causes of action of every kind and character that would
otherwise come within the scope of the Released Claims as described in
Section 3, above. Executive understands that Executive may hereafter discover
facts different from what Executive now believes to be true, which if known,
could have materially affected this Agreement, but Executive nevertheless waives
any claims or rights based on different or additional facts. Executive knowingly
and voluntarily waives any and all rights or benefits that Executive may now
have, or in the future may have, under the terms of Section 1542 of the
California Civil Code, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

5.Covenant Not to Sue. Executive shall not bring a civil action in any court (or
file an arbitration claim) against the Company or any other Released Party
asserting claims pertaining in any manner to the Released Claims. Executive
understands that this Section 5 does not prevent Executive from filing a charge
with or participating in an investigation by a governmental administrative
agency; provided, that, except for awards made pursuant to a
government-administered whistleblower award program as set forth in Section 8
below, Executive hereby waives any right to receive any monetary award resulting
from such a charge or investigation.

6.Age Discrimination Claims. Executive understands and agrees that, by entering
into this Agreement, Executive (i)  is waiving any rights or claims Executive
might have under the Age Discrimination in Employment Act, as amended by the
Older Workers Benefit Protection Act; (ii)  has received consideration beyond
that to which Executive was previously entitled; (iii)  has been advised to
consult with an attorney before signing this Agreement; and (iv)  has been
offered the opportunity to evaluate the terms of this Agreement for not less
than twenty-one (21) days prior to execution of the Agreement. Executive may
revoke this Agreement (by written notice to the Company’s Chief Executive
Officer at the Company’s notice address set forth in the Compensation Agreement)
for a period of seven (7) days after execution of the Agreement, and it shall
become enforceable (and payment of the payments and benefits by the Company to
Executive in accordance with Section 1 above only shall be made) only upon the
expiration of this revocation period without prior revocation by Executive.
Executive understands and agrees that any notice of resignation must be
delivered in a manner such that it is received by the Company’s Chief Executive
Officer by the end of the seventh (7th) day after Executive executes this
Agreement; and, further, if any modifications are made to this Agreement before
Executive executes it, the twenty-one (21) day consideration period will not
restart on account of those modifications.

12

sf-3879486

--------------------------------------------------------------------------------

 

7.Confidentiality. The Parties understand and agree that this Agreement and each
of its terms, and the negotiations surrounding it, are confidential and shall
not be disclosed by Executive without the prior written consent of the Company,
unless required by law. Notwithstanding the foregoing, Executive may disclose
the terms of this Agreement to Executive’s spouse, and for legitimate business
reasons, to legal, financial, and tax advisors, provided such individuals agree
to maintain the confidentiality of such information and as set forth in Section
8 below.

8.Protected Rights; Defend Trade Secrets Act Notification.  

(a)Executive is advised and understands that nothing in this Agreement prevents
Executive from filing a charge with, or participating in an investigation, by or
reporting an alleged violation of law to a governmental administrative agency
such as the U.S. Equal Employment Opportunity Commission, the U.S. National
Labor Relations Board, or the U.S. Securities and Exchange Commission; provided,
that Executive waives any right to receive any monetary award resulting from
such a report, charge or investigation, except pursuant to a government
administered whistleblower award program.  

(b)The Company hereby provides Executive with notice that 18 U.S.C. § 1833(b)
states as follows:

“An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that (A) is made
(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.”

Accordingly, notwithstanding anything to the contrary in this Agreement or in
the Company’s Proprietary Information Agreement, Executive understands that
Executive has the right to disclose in confidence trade secrets to federal,
state, and local government officials, or to an attorney, for the sole purpose
of reporting or investigating a suspected violation of law.  Executive
understands that Executive also has the right to disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure.  Executive understands and
acknowledges that nothing in this Agreement nor in the Company’s Proprietary
Information Agreement is intended to conflict with 18 U.S.C. § 1833(b) or create
liability for disclosures of trade secrets that are expressly allowed by 18
U.S.C. § 1833(b).

9.Non-admission. The Parties understand and agree that the furnishing of the
consideration for this Agreement shall not be deemed or construed at any time or
for any purpose as an admission of liability by the Company. The liability for
any and all claims is expressly denied by the Company.

10.Arbitration. Any and all disputes arising out of the terms of this Agreement,
their interpretation, or any of the Released Claims shall be resolved by final
binding arbitration pursuant to the Company’s Arbitration
Agreement.  Notwithstanding the foregoing, to the extent any claims or
controversies between the Parties are not covered by and subject to arbitration
according to the terms of the Arbitration Agreement, the Parties mutually agree
that any such claims shall be brought exclusively in a court in the city and
county of San Francisco, California or, if federal jurisdiction exists, the
United States District Court for the Northern District of California, and both
Parties submit and consent to jurisdiction of such courts and waive any
objection to venue and/or any claim that the aforementioned forums are
inconvenient.

13

sf-3879486

--------------------------------------------------------------------------------

 

11.Entire Agreement. This Agreement constitutes the complete, final and
exclusive embodiment of the entire agreement among the Parties hereto with
regard to the subject matter hereof and thereof. This Agreement is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained or referenced herein.

12.Amendments; Waivers. This Agreement may not be amended except by an
instrument in writing, signed by each of the Parties. No failure to exercise and
no delay in exercising any right, remedy, or power under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, or power under this Agreement preclude any other or further
exercise thereof, or the exercise of any other right, remedy, or power provided
herein or by law or in equity.

13.Successors and Assigns. Executive represents that Executive has not
previously assigned or transferred any claims or rights released by Executive
pursuant to this Agreement. This Agreement shall be binding upon and shall inure
to the benefit of the Parties and their respective heirs, successors, attorneys,
and permitted assigns. This Agreement shall also inure to the benefit of any
Released Party.

14.Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of California, without regard to conflict
of laws provisions.

15.Interpretation. This Agreement shall be construed as a whole, according to
its fair meaning, and not in favor of or against any Party. By way of example
and not in limitation, this Agreement shall not be construed in favor of the
Party receiving a benefit nor against the Party responsible for any particular
language in this Agreement. Captions are used for reference purposes only and
should be ignored in the interpretation of the Agreement.

16.Representation by Counsel. The Parties acknowledge that (i) they have had the
opportunity to consult counsel in regard to this Agreement; (ii) they have read
and understand the Agreement and they are fully aware of its legal effect; and
(iii) they are entering into this Agreement freely and voluntarily, and based on
each Party’s own judgment and not on any representations or promises made by the
other Party, other than those contained in this Agreement.

17.Counterparts. This Agreement may be executed in counterparts. True copies of
such executed counterparts may be used in lieu of an original for any purpose.

18.Effective Date. This Agreement shall become effective on the eighth (8th) day
after the date executed by Executive (the “Effective Date”), but only if the
Agreement is not revoked as provided in Section 6. If the Agreement is revoked,
it shall be null and void.

The Parties have duly executed this Agreement as of the dates noted below.

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

EXECUTIVE


 

 

 

 

 

 

 

 

 

 

 

 

RH

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Date:

 

 

Its:

 

 

 

 

 

 

 

 

 

14

sf-3879486

--------------------------------------------------------------------------------

 

Exhibit B

Arbitration Agreement

RH (the “Company”) and __________________ (the “Executive”) hereby agree,
effective as of ______, 2018 that, to the fullest extent permitted by law, any
and all claims or controversies between them (or between the Executive and any
present or former officer, director, agent, or employee of the Company or any
parent, subsidiary, or other entity affiliated with the Company) relating in any
manner to the employment or the termination of employment of the Executive shall
be resolved by final and binding arbitration. Except as specifically provided
herein, any arbitration proceeding shall be conducted by the Judicial
Arbitration and Mediation Services (“JAMS”) under the JAMS Employment
Arbitration Rules and Procedures then in effect (the “JAMS Rules”).

Claims subject to arbitration shall include, without limitation: contract
claims, tort claims, claims relating to compensation, as well as claims based on
any federal, state, or local law, statute, or regulation, including but not
limited to any claims arising under Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act, the Americans with Disabilities Act,
the California Fair Employment and Housing Act, equity purchases or repurchases,
and any and all claims for any other compensation, wages and/or benefits of any
type, including any claims arising from the Executive’s Employment Agreement or
Compensation Agreement with the Company. However, claims for unemployment
benefits, workers’ compensation claims, and claims under the National Labor
Relations Act shall not be subject to arbitration.

A neutral and impartial arbitrator shall be chosen by mutual agreement of the
parties; however, if the parties are unable to agree upon an arbitrator within a
reasonable period of time, then a neutral and impartial arbitrator shall be
appointed in accordance with the arbitrator nomination and selection procedure
set forth in the JAMS Rules. The arbitrator shall prepare a written decision
containing the essential findings and conclusions on which the award is based so
as to ensure meaningful judicial review of the decision. The arbitrator shall
apply the same substantive law, with the same statutes of limitations and same
remedies, that would apply if the claims were brought in a court of law.

Either the Company or the Executive may bring an action in court to compel
arbitration under this Agreement and to enforce an arbitration award. Otherwise,
neither party shall initiate or prosecute any lawsuit of claim in any way
related to any arbitrable claim, including without limitation any claim as to
the making, existence, validity, or enforceability of the agreement to
arbitrate. Nothing in this Agreement, however, precludes a party from filing an
administrative charge before an agency that has jurisdiction over an arbitrable
claim. Moreover, nothing in this Agreement prohibits either party from seeking
provisional relief pursuant to Section 1281.8 of the California Code of Civil
Procedure.

All arbitration hearings under this Agreement shall be conducted in San
Francisco, California, unless otherwise agreed by the parties. The arbitration
provisions of this Arbitration Agreement shall be governed by the Federal
Arbitration Act. In all other respects, this Arbitration Agreement shall be
construed in accordance with the laws of the State of California, without
reference to conflicts of law principles.

 

Each party shall pay its own costs and attorney’s fees, unless a party prevails
on a statutory claim, and the statute provides that the prevailing party is
entitled to payment of its attorneys’ fees. In that case, the arbitrator may
award reasonable attorneys’ fees and costs to the prevailing party as provided
by law.

 

This Agreement does not alter the Executive’s at-will employment status.
Accordingly, the Executive understands that the Company may terminate the
Executive’s employment, as well as discipline or demote the Executive, at any
time, with or without prior notice, and with or without cause. The parties

sf-3879486

--------------------------------------------------------------------------------

 

also understand that the Executive is free to leave the Company at any time and
for any reason, with or without cause and with or without advance notice.

 

If any provision of this Agreement shall be held by a court or the arbitrator to
be invalid, unenforceable, or void, such provision shall be enforced to the
fullest extent permitted by law, and the remainder of this Agreement shall
remain in full force and effect. The parties’ obligations under this Agreement
shall survive the termination of the Executive’s employment with the Company and
the expiration of this Agreement.

 

The Company and the Executive understand and agree that this Arbitration
Agreement contains a full and complete statement of any agreements and
understandings regarding resolution of disputes between the parties, and the
parties agree that this Arbitration Agreement supersedes all previous
agreements, whether written or oral, express or implied, relating to the
subjects covered in this agreement. The parties also agree that the terms of
this Arbitration Agreement cannot be revoked or modified except in a written
document signed by both the Executive and an officer of the Company.

 

THE PARTIES ALSO UNDERSTAND AND AGREE THAT THIS AGREEMENT CONSTITUTES A WAIVER
OF THEIR RIGHT TO A TRIAL BY JURY OF ANY CLAIMS OR CONTROVERSIES COVERED BY THIS
AGREEMENT. THE PARTIES AGREE THAT NONE OF THOSE CLAIMS OR CONTROVERSIES SHALL BE
RESOLVED BY A JURY TRIAL.

 

THE PARTIES FURTHER ACKNOWLEDGE THAT THEY HAVE BEEN GIVEN THE OPPORTUNITY TO
DISCUSS THIS AGREEMENT WITH THEIR LEGAL COUNSEL AND HAVE AVAILED THEMSELVES OF
THAT OPPORTUNITY TO THE EXTENT THEY WISH TO DO SO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

EXECUTIVE


 

 

 

 

 

 

 

 

 

 

 

 

RH

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Date:

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

sf-3879486